*1055The particulars requested in paragraphs 2, 3 and 4 of the demand are not relevant to plaintiffs claim in this action for moneys received by defendant as plaintiff’s agent. The particulars requested in paragraphs 5, 6 and 7, however, are pertinent to the claim and should be furnished. Defendant’s motion, therefore, is granted to the extent that plaintiff is precluded from offering evidence at the trial concerning the matters requested in paragraphs 5, 6 and 7 of the demand unless he complies with those requests within 30 days after the service of the order entered hereon. Should plaintiff for good cause be unable to furnish the particulars within 30 days after service of the order, he may move at Special Term for an extension of time. (Appeal from order of Supreme Court, Seneca County, Dugan, J. — preclusion.) Present — Doerr, J. P., Boomer, Green, Pine and Balio, JJ.